Citation Nr: 0524832	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-10 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Evaluation of Osgood Schlatter's Disease of the left 
knee, rated as 10 percent disabling from December 17, 2002.

2.  Evaluation of Osgood Schlatter's Disease of the right 
knee, rated as 10 percent disabling from December 17, 2002.



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth above.  Further, in cases such 
as this one, where the original ratings assigned have been 
appealed, consideration must be given as to whether the 
veteran deserves higher or lower ratings (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.


FINDINGS OF FACT

1.  The veteran's Osgood Schlatter's Disease of the left knee 
is manifested by constant pain, flexion to 132 degrees, full 
extension to zero degrees, and minimal functional loss.

2.  The veteran's Osgood Schlatter's Disease of the right 
knee is manifested by constant pain, flexion to 130 degrees, 
full extension to zero degrees, and minimal functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
Osgood Schlatter's Disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2004).

2.  The criteria for a rating in excess of 10 percent for 
Osgood Schlatter's Disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been service connected for Osgood Schlatter's 
Disease of the left and right knees, each rated as 10 percent 
disabling.  The veteran contended in his notice of 
disagreement (NOD) that the pain and discomfort that he 
experiences daily during tasks such as walking up and down 
stairs, sitting down or getting up from a seated position, 
prolonged standing, and prolonged sitting warrant a 
disability rating of 50 percent for each knee.  The veteran 
also contends that he has occasional flare-ups that occur if 
he walks for a long period of time, and which cause more 
severe pain and discomfort for several days.

Of record are three letters from the veteran's private 
physician, J.B., M.D., two dated in April 2002, and one in 
September 2003.  The April letters discuss an injury to the 
veteran's left knee in a motor vehicle accident in the fall 
of 2001, and the fact that the veteran wished to resume 
working out.  On examination, Dr. J.B. noted the veteran had 
full range of motion in the left knee, as well as tenderness 
over the femoral attachment of the medial collateral 
ligament, with good stability.  The lateral and posterior 
joints were nontender.  X-rays showed no significant osseous 
abnormalities except for his Osgood-Schlatter's.  An MRI 
showed ligaments were intact and medial and lateral menisci 
were normal, with no tears.  There was small joint effusion, 
and small interosseus ganglia of the distal femur.  

The September 2003 letter indicates that the veteran 
complained of constant aching discomfort in both knees 
throughout the years.  Clinical examination of the left knee 
demonstrated exquisite tenderness over the bilateral tibial 
tuberosity with minimal bilateral patellofemoral crepitus and 
mild medial joint line pain bilaterally.  McMurray's, 
Lachman's, and pivot shift tests were all negative.  Dr. J.B. 
reported full flexion and extension in both knees.  

The veteran was afforded a VA joints examination, given in 
April 2003, to determine, inter alia, what current knee 
symptomatology and objective findings are caused by the 
veteran's Osgood Schlatter's disease.  The examiner reviewed 
the veteran's medical and social history as regards his 
Osgood Schlatter's disease.  It was noted that the veteran 
had not worked since sometime in 2003 due to the long commute 
involved.  The veteran reported that he currently had knee 
pain rated as six to seven on a scale of 10, in both knees at 
all times.  He reported stiffness on waking in the morning.  
He denied any knee weakness and any significant swelling.  He 
also denied  any heat in the joints, redness, instability, or 
fatigue.  The veteran reported that he took one to two Motrin 
per day several days each week, and that he had flare-ups 
approximately every three days, at which time the pain was 9-
10/10.  The veteran reported to the examiner that his knee 
pain had never been limiting as far as his job functions, and 
that he had never missed work due to his knee pain.  The 
veteran also reported that his knee pain did not prevent him 
from doing activities of daily living, including housework, 
which he performed because his wife has carpal tunnel 
syndrome and cannot perform this work.  Other than the pain 
described above, the veteran was said to not be functionally 
limited by his knee pain.  He denied walking with a limp, and 
had no joint prosthesis.

On examination, the active and passive ranges of motion of 
both knees were measured on a goniometer.  The flexion on the 
left was zero to 132 degrees, and on the right was zero to 
130 degrees.  Extension was full bilaterally to zero degrees.  
There was no painful arc of motion.  There was normal knee 
strength with both knee flexion and extension.  There was no 
valgus or varus angulation, and no edema, effusion, weakness, 
redness, heat, or guarding of the knee joints.  There was 
deformity of the inferior attachment of the patellar tendon 
that was bony in consistency, which was consistent with 
Osgood Schlatter's Disease; it was tender to deep palpation.  

There was also tenderness in the area of the deformity below 
the patellar tendon bilaterally, but there were no other 
points of tenderness.  There was no ankylosis and no presence 
of callus or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  McMurray's, Apley's, anterior and 
posterior drawer, Lachman's, and valgus/varus stress testing 
were all negative, and none of these tests produced pain.  
The patellar grind test was negative for crepitus or 
grinding, although it did elicit some pain inferior to the 
patella.  There was no patellar instability on testing.  

At a July 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had recently been issued 
knee braces at the VA Medical Center (VAMC) in Dayton, Ohio, 
and that he wore them when his knee pain became severe.  The 
veteran also noted that his knee pain precluded running and 
limited his stair climbing.  He noted that his knees really 
hurt when standing up, squatting, or in any activity 
involving bending the knees.  He also related that spending 
long periods on his feet brought about swelling and what he 
described as extreme pain.  He denied any lateral 
instability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, as here, a specific disability is not 
listed in the Rating Schedule, rating is done by analogy to a 
disability that is listed in the Rating Schedule.  38 C.F.R. 
§ 4.20 (2004).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original ratings assigned have been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning several factors, including weakened movement, 
excess fatigability, and incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Also considered are the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disabilities on the veteran's ordinary activities.  

Here, the veteran's knee disabilities have been rated by 
analogy to Diagnostic Code 5260, limitation of flexion of the 
leg.  38 C.F.R. § 4.71a.  Because Diagnostic Code 5260 
provides for a rating solely on the basis of loss of range of 
motion, the Board must determine, if feasible, in terms of 
the degree of additional loss in range of motion, any loss 
due to pain and pain on use and during flare-ups (§ 4.40), or 
in terms of the degree of additional range-of-motion loss due 
to such factors as weakened movement, excess fatigability, or 
incoordination (§ 4.45).   See DeLuca, supra, at 206, 207.  
(The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).)  

The Diagnostic Code 5260 rating criteria call for award of a 
zero percent (non-compensable) rating when leg flexion is 
limited to 60 degrees.  An award of 10 percent is for 
application with leg flexion limited to 45 degrees.  An award 
of 20 percent is for application with flexion limited to 30 
degrees.  An award of 30 percent is for application with 
flexion limited to 15 degrees.  Thirty percent is the highest 
award available under Diagnostic Code 5260.  

A rating may also be assigned under Diagnostic Code 5261, 
limitation of extension of the leg.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5261, a zero percent (non-compensable) 
rating is for application with extension limited to five 
degrees.  Ten percent is for application with extension 
limited to 10 degrees, twenty percent is for application with 
extension limited to 15 degrees, thirty percent is for 
application with extension limited to 20 degrees, forty 
percent is for application with extension limited to 30 
degrees, and fifty percent is for application with extension 
limited to 45 degrees.  (A rating based on limitation of 
extension may be assigned separate from a rating based on 
limitation of flexion.  VAOPGCPREC 9-04.)  

Here, if range of motion alone was the deciding criterion, 
the veteran would not rate even a non-compensable award.  
However, taking into account the requirements of DeLuca, 
supra, in recognition of the pain experienced by the veteran, 
the RO awarded service connection and has awarded, for each 
knee, the current 10 percent evaluation under Diagnostic Code 
5260.  

Regarding functional loss (§ 4.40), at his VA examination the 
veteran had full range of motion of both knees, with no 
painful arc of motion.  The Board also notes that the veteran 
complained of constant knee pain, particularly when standing 
up and sitting down, and after spending long periods on his 
feet.  The Board notes that the veteran takes one or two 
over-the-counter Motrin several days per week for his knee 
pain.

Regarding correlation, in terms of the degree of additional 
range-of-motion due to the factors affecting the joints 
enumerated in § 4.45, including weakened movement and excess 
fatigability, the Board notes that the VA examiner determined 
that the veteran had normal strength in his knees.  While 
there was no pain noted during range-of-motion testing, it 
was reported that there was pain on movement such as with 
stair climbing and sitting down and standing up, as described 
above.  The examiner also reported no significant swelling.  
The veteran reported pain in his knees following a lengthy 
outing to a local zoo, but there was no indication that the 
pain prevented him from continuing the outing.  Similarly, 
while the Board does not doubt that the veteran experiences 
pain while sitting down and standing up, the knee pain is not 
shown to interfere to the extent that he cannot sit down or 
stand up, nor does it prevent him from doing so because of 
the pain.  

Finally, regarding any effects of the veteran's knee 
disabilities on his ordinary daily activities, the Board 
notes that the veteran himself reported that he never missed 
work due to the pain in his knees, nor did it prevent him 
from doing activities of daily living, including housework.  

As noted above, the Board, insofar as it is feasible, must 
correlate, in terms of the degree of additional range-of-
motion loss, the various factors discussed above.  DeLuca, 
supra.  Taking into account all the evidence of record, the 
Board finds that, correlating in terms of the degree of 
additional range-of-motion loss, the limitations imposed by 
the veteran's knee pain most nearly approximate the criteria 
required for a limitation of flexion to 45 degrees, or a loss 
of approximately two thirds of range of flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Higher evaluations for the 
veteran's knee disabilities are thus not warranted.  The 
Board recognizes that any correlation required by DeLuca is 
necessarily subjective in nature; however, given the absence 
of any defined criteria for such a correlation, this 
subjective evaluation is all that is feasible.  In short, 
because of the absence of evidence showing greater loss of 
function, the Board concludes that his pain and its effect on 
his function do not equate to loss of flexion greater than 45 
degrees.  This is a significant difference from what was 
shown on examination (approximately 130 degrees for each 
knee), and adequately compensates the veteran for his losses, 
particularly in light of what has been described as amounting 
to no more than minimal functional losses relative to daily 
activities, including work and household chores.  
Additionally, there is no suggestion that he experiences 
functional losses that should be equated to any limitation of 
extension.  His extension was performed to 0 degrees and 
therefore does not provide a basis for the award of a 
separate compensable rating.  

As for whether a higher rating was warranted for any period 
since the award of service connection (December 17, 2002), 
the Board finds that the evidence as noted above does not 
provide a basis for a higher rating.  For the reasons already 
articulated, the record does not reflect that the veteran's 
disabilities have caused greater functional impairment at any 
point since December 17, 2002, than has already been 
contemplated by the 10 percent rating.

It is undisputed that the veteran's knee disabilities have an 
adverse effect on his day-to-day living, but it bears 
emphasis that an evaluation of 10 percent disability for each 
knee compensates him for that, even though the complete range 
of motion of both knees, taken alone, would not warrant even 
a compensable rating.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
There being no unusual effects on employability or 
requirement for hospitalization, referral of this case for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, and in a follow-up notification dated in June 2005.  
(Although all notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran provide any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) reporting the results of the RO's reviews, and 
the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's service medical records (SMRs) and VA and private 
medical records, and secured an examination during the 
pendency of his claim in order to ascertain the severity of 
his disabilities.  As noted, the veteran was also afforded a 
Travel Board hearing before the undersigned.  VA has no duty 
to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher initial evaluation for Osgood 
Schlatter's Disease of the left knee is denied.

Entitlement to a higher initial evaluation for Osgood 
Schlatter's Disease of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


